Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2021.
Applicant's election with traverse of invention or Group I in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that the amended claims have unity of invention as US 2009 noted in the restriction requirement does not read over the claims.  This is not found persuasive because the claims cannot be amended out of a unity of invention requirement as the propriety of the restriction or lack of unity are determined at the time of mailing of the requirement.  Examiner maintains the claims of record (preliminary amendment of 3/28/2019) at the time of the mailing of the restriction requirement (9/22/2021) properly merited the unity of invention requirement as at least claim 1 lacked a special technical feature as detailed in the requirement and if one claim lacks a special technical feature there can be no shared special technical feature.  Examiner also notes that claims 1-12 and 21-27 are rejected in view of the prior art below.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
figures 4 and 5 appear to show the access control device 326 of figure 3 but renumbered and renamed as accessible control lane 400.  If figure 4 is showing the use of the device 326 in a line with standard lanes, as indicated by the fact control lane 400 includes the same trunk 342 and primary access barrier 328 as that of access control device 326, then the device should not be renumbered as 400.
A similar issue arises with barrier 330 having telescoping portions 331 and 333 being renumbered and renamed as fan barrier 446.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 includes the limitation “the access control device comprises a validation device” in lines 1-2.  As the access control device is the overall device, i.e. what is in the preamble of claim 1, and thus comprises all of the structures of claim 1 (primary access barrier, trunk, entry barrier, exit barrier) it is unclear how claim 4 can have the entire device comprise a validation device.  Perhaps “further comprises” was meant.
Claim 6 includes the limitation “at least one of the entry barrier and the exit barrier has a height” in lines 2-3.  As both entry and exit barrier have a height set forth in claim 1, it is unclear what a height in claim 6 refers to.  Perhaps “at least one of the height of the entry barrier or the height of the exit barrier is” was meant.
Claim 8 includes the limitation “the height of the at lease one of the entry barrier and the exit barrier” in lines 2-3.  As noted with claim 6, the entry and exit barriers have separately recited heights in claim 1 so it is unclear what the height of at least one of the entry barrier and the exit barrier is.
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 8657190 to Lais (hereinafter Lais) in view of US patent 3169329 to Powers (hereinafter Powers).
Regarding claim 1, the access control device is shown in Lais in figures 1-3 with a primary access barrier 5 configured move between a closed position and an open position, wherein the primary access barrier 5 is configured to extend into an access passage of the access control device to prevent access through the access passage when in the closed position (as shown with right barrier 5 in figure 3) and is configured to move away from the access passage to permit access through the access passage when in an open position (as shown with left barrier 5 in figure 3), wherein the access passage is defined between parallel first and second trunk portions 1,2; an entry barrier 4 positionable in the access passage of the access control device on a first side of the primary access barrier 5; wherein the primary access barrier 5 comprises a height different from a height of the entry barrier 4.
However, Lais does not show an exit barrier.
An exit barrier is shown in Powers in figures 1-26 with an exit barrier 128,130 positionable in the access passage of the access control device 10 on a second side of member 170 opposite the first side (side closer to 124,126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais with the exit barrier of Powers because the use of both exit and entry barriers allows for the access barrier system to be reversible as taught in Powers column 3 lines 23-54 and thereby allows the access control system to better allow for traffic both into and out of an area.

Regarding claim 3, the primary access barrier 5 substantially fills a width of the access passage in the closed position and occupies less than the width in the open position in Lais.
Regarding claim 4, the access control device includes a validation device 6 in Lais.
Regarding claim 9, when provided with the exit barrier of Powers, the entry barrier 4 of Lais would be the same height as the exit barrier (i.e. entry and exit barriers would be identical to allow for reversibility of Powers).
Regarding claim 10, the primary barrier 5 has a first configuration (single pivoting panel) and the entry barrier 4 has a second different configuration (two pivoting panels) in Lais.
Regarding claim 11, the primary access barrier 5 comprises one pivoting door in Lais.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais and Powers as applied to claims 1-4 and 9-11 above, and further in view of US patent 7617974 to Vandyck (hereinafter Vandyck).
Regarding claim 5, the first and second trunk portions 1,2 define, at least in part, a width of the access passage in Lais.  However, the validation device 6 of Lais is mounted on the trunk, not in the trunk.  The validation device mounted in the trunk is shown in Vandyck in figures 1-5 where trunk 2 has validation device 4 mounted therein.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais, having the exit barrier of Powers, with the validation device in the trunk of Vandyck because the mounting in the trunk provides a smoother overall trunk, i.e. without the protruding box for the validation device, and thereby can help limit objects from getting caught on the corners of the validation device as well as better preventing detachment of the validation device from the trunk.

Regarding claim 7, the entry barrier 4 does not retract into the trunk in Lais.  A retractable barrier is shown in Vandyck in figures 1-5 where barrier 3 retracts into the trunk 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais, having the exit barrier of Powers and the validation device in the trunk of Vandyck, with the retracting barrier of Vandyck because both pivoting door and retracting vanes were known barriers as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 8, at least one of the first and second trunk portions 1,2 has a height that is approximately equal (using applicant’s figures to identify the scope of approximately equal) to the height of the entry barrier 4 in Lais.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais and Powers as applied to claims 1-4 and 9-11 above, and further in view of US patent 8020603 to Bürgin (hereinafter Bürgin).
Regarding claim 12, the entry barrier 4 is not a telescoping fan in Lais in Lais.  However, the trunks are not wide enough for the validation device to be mounted in the trunk.  A telescoping fan barrier is shown in Bürgin in figures 1-6 where barrier 3 has two fan shaped members 4 and 4’ forming a telescoping fan-shaped barrier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais, having the exit .

Claim 21, 22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais in view of Vandyck.
Regarding claim 21, the access control system is shown in Lais in figures 1-3 with at least one first access lane (left lane in figure 1), the at least one first access lane having a width defined by first and second trunk portions 1,2, wherein the first and second trunk portions ( left and middle trunks 1,2 in figure 1) extend along a length of the at least one first access lane; and at least one second access lane (right lane in figure 1), the at least one second access lane being adjacent to the at least one first access lane and having a width defined by the second trunk portion (middle trunk 1,2 in figure 1) and a third trunk portion (right trunk 1,2 in figure 1); wherein the second access lane comprises: a primary access barrier 5 configured to block access through the second access lane in a closed position and allow passage through the second access lane in an open position, the primary access barrier having a first height; and at least one secondary access barrier 4 positioned in the second access lane on a side of the primary access barrier 5, the at least one secondary access barrier 4 having a second height different from the first height.
However, the secondary access barrier does not retract into the trunk in Lais.
A retractable barrier is shown in Vandyck in figures 1-5 where barrier 3 retracts into the trunk 2.

Regarding claim 22, the retractable barrier 3 is fan shaped in Vandyck.
Regarding claim 24, a first validation device (device 6 on middle trunk 1,2 in figure 1) associated with the first access lane is located on the second trunk in Lais.  However, the validation device 6 of Lais is mounted on the trunk, not in the trunk.  The validation device mounted in the trunk is shown in Vandyck in figures 1-5 where trunk 2 has validation device 4 mounted therein.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais, having the retractable barrier of Vandyck, with the validation device in the trunk of Vandyck because the mounting in the trunk provides a smoother overall trunk, i.e. without the protruding box for the validation device, and thereby can help limit objects from getting caught on the corners of the validation device as well as better preventing detachment of the validation device from the trunk.
Regarding claim 25, a second validation device (device 6 on right trunk 1,2 in figure 1) associated with the second access lane is located on the third trunk in Lais.  As the first and second validation devices 6 are the same in Lais, both would be provided with the validation device in the trunk of Vandyck for the reasons set forth with respect to the first validation device (i.e. if the first validation device was provided in the trunk then the second device would also be provided in the trunk in order to maintain the matching validation devices arrangement of Lais).

Regarding claim 27, the access control system of Lais can have four lines (i.e. three first lanes and a second lane) as taught in column 4 lines 25-29.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais and Vandyck as applied to claims 21, 22, and 24-27 above, and further in view of Powers.
Regarding claim 23, Lais shows an entry barrier but not an exit barrier.  An exit barrier is shown in Powers in figures 1-26 with an exit barrier 128,130 positionable in the access passage of the access control device 10 on a second side of member 170 opposite the first side (side closer to 124,126).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais, having the retractable barrier of Vandyck, with the exit barrier of Powers because the use of both exit and entry barriers allows for the access barrier system to be reversible as taught in Powers column 3 lines 23-54 and thereby allows the access control system to better allow for traffic both into and out of an area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak